Title: From Alexander Hamilton to the Legislature of the State of New York, [February-March 1799]
From: Hamilton, Alexander
To: Legislature of New York State



[New York, February-March, 1799]
To the Honorable The Legislature of the State of New York
The Memorial of the SubscribersCitizens of New York
Respectfully sheweth

That your Memorialists have become alarmed lest a difference of Opinion about the best mode of providing the means of conveying water in pipes throughout this City (a measure which your Memorialists deem of essential consequence) should prevent any law being passed on the subject.
That without desiring to interfere with the plan which under the patronage of the Corporation of this City they understand has been presented to Your Consideration, they have thought it may not be improper to suggest an alternative in case that plan should not be improved.
It is that a Company may be incorporated with a Capital not exceeding one Million of Dollars to be formed by voluntary subscriptions of fifty dollars to a share and with the necessary powers to enable them to Act.
Of this Capital it may be expedient to reserve to the Corporation at its option a number of shares not exceeding One-third—And it may be provided that the Recorder shall be ex officio a Director of the Company
It will likewise conduce materially to the success of the plan if the Legislature will apply to this object the duties arising from the sales by Auction. It may be a fund for raising a correspondent principal to be invested in stock of the Company from which a superior revenue may be eventually derived.
Your Memorialists deeming it unnecessary to enter into further details pray leave to bring in a Bill for the above mentioned purpose.
